ICJ_015_Ambatielos_GRC_GBR_1951-07-30_ORD_01_NA_00_EN.txt. COUR INTERNATIONALE DE JUSTICE

_ RECUEIL DES ARRETS,
AVIS CONSULTATIFS ET ORDONNANCES

AFFAIRE AMBATIELOS

(GRÈCE / ROYAUME-UNI)
ORDONNANCE DU 30 JUILLET 1951

1951

INTERNATIONAL COURT OF JUSTICE

REPORTS OF JUDGMENTS,
ADVISORY OPINIONS AND ORDERS

AMBATIELOS CASE

(GREECE / UNITED KINGDOM)
ORDER OF JULY 30th, 1951

SOCIÉTÉ D'ÉDITIONS A. W. SIJTHOFF’S

LEYDE LEYDEN
A. W. SIJTHOFF PUBLISHING COMPANY
La présente ordonnance doit être citée comme suit :

« Affaire Ambatielos,
Ordonnance du 30 juillet 1957: C. I. J. Recueil 1957, p. 103.»

This Order should be cited as follows :

“Ambatielos case,
Order of July 30th, 1951: I.C.J]. Reports 1951, p. 103.”

 

No de vente: 68
Sales number

 

 

 
103

INTERNATIONAL COURT OF JUSTICE

YEAR 1951

July 30th, 1951

AMBATIELOS CASE

(GREECE /UNITED KINGDOM)

ORDER

The President of the International Court of Justice,
having regard to Article 48 of the Statute of the Court,
having regard to Article 37 of the Rules of Court,

having regard to the Application, dated April 9th, 1951, and
filed in the Registry of the Court on the same date, by which the
Hellenic Government instituted proceedings in the Ambatielos
Case against the Government of the United Kingdom of Great
Britain and Northern Ireland,

having regard to the Order of May 18th, 1951, fixing the time-
limits for the filing of the Memorial and Counter-Memorial in that
case, and reserving the rest of the procedure for further decision ;

Whereas by letter dated July 25th, 1951, the Agent of the
Hellenic Government requested an extension of one month of the
time-limit fixed for the filing of the Memorial ;

Whereas by letter of July 28th, 1951, the Agent of the Govern-
ment of the United Kingdom, to whom the aforementioned
request had been communicated, replied that he did not wish to
object to the extension asked for ;

Decides

to extend to August 30th, 1951, the time-limit for the present-
ation of the Memorial of the Hellenic Government, and to

4

1951
July 3oth
General List
No. 15
ORDER OF 30 VII 5I (AMBATIELOS CASE) 104

November 15th, 1951, the time-limit for the deposit of the Counter-
Memorial of the Government of the United Kingdom, the rest
of the procedure being reserved for further decision.

Done in English and French, the English text being
authoritative, at the Peace Palace, The Hague, this thirtieth day
of July, one thousand nine hundred and fifty-one, in three copies,
one of which will be placed in the archives of the Court and the
others transmitted to the Hellenic Government and the Govern-
ment of the United Kingdom of Great Britain and Northern
Ireland, respectively.

(Signed) BASDEVANT,
President.

(Signed) GARNIER-COIGNET,
Deputy-Registrar.
